*315Dissenting Opinion by
Mr. Justice Cohen :
Although the majority does not mention it, it seems to me that the petitioner is, in part, complaining of the failure of the police to advise him of his right to counsel, after he surrendered himself to them for questioning and before his confession. The lower court stated: “The Relator does not expressly complain that he did not have counsel immediately after his arrest and prior to his confession, but in the interest of thoroughness of consideration this issue should be discussed. The Sixth Amendment to the Constitution of the United States does not require that a person suspected of having committed a crime be afforded counsel immediately after his arrest or before being questioned by the police: Commonwealth v. Negri, 414 Pa. 21 at 27, 198 A. 2d 595. (1964) and cases cited therein.”
Commonwealth v. Negri, supra, was decided without benefit of Escobedo v. Illinois, 378 U.S. 478 (1964), where it was held that when the law enforcement process shifts from investigatory to accusatory and its purpose is to elicit a confession then the right to counsel arises. Petitioner makes allegations which, if true, would make the time when he confessed an accusatory stage. His confession was admitted in evidence at his trial so that there is no doubt about the confession stage being a “critical” one in the proceedings against petitioner. While this Court has held that Escobedo is limited to its precise facts and, therefore, no counsel need be afforded when none is requested, Commonwealth ex rel. Linde v. Maroney, 416 Pa. 331, 206 A. 2d 288 (1965), I cannot agree with such a limitation on the right to counsel and such a narrow view of Escobedo.1 Indeed, in Commonwealth v. Coyle, 415 Pa. *316379, at 403, 203 A. 2d 782, 794 (1964), we said: “During the course of... questioning, the record is convincing that the appellant did not ask for the assistance of counsel. We note that this, in itself, is not controlling since if such assistance were constitutionally required, the right thereto would not depend on a request: Carnley v. Cochran, 369 U.S. 506, 82 S. Ct. 884 (1962).” See People v. Dorado, 40 Cal. Rptr. 264, 394 P. 2d 952 (1964).
For this reason I would reverse the lower court’s denial of a hearing on the petition for habeas corpus.

 The dissenters in Escobedo said: “[I]t would be naive to think: that the new constitutional right announced will depend upon whether the accused has retained his own counsel ... or has *316asked to consult with counsel in the course of interrogation. Cf. Carnley v. Cochran, 369 U.S. 506. At the very least the Court holds that once the accused becomes a suspect and, presumably is arrested, any admission made to the police thereafter is inadmissible in evidence unless the accused has waived his right to counsel.”